Per Curiam. This matter coming to be heard upon the joint stipulation of the parties for the entry of judgment: The court finds that Claimant, an inmate of the Stateville Correctional Center, seeks compensation for his possessions which were mistakenly taken or destroyed by certain employees of Respondent. That Claimant filed an action in the United States District Court for the Northern District of Illinois, Eastern Division, No. 77-C-1470. That the parties have further agreed that Claimant should be compensated the total sum of $300.00 and further that his attorneys should be awarded the sum of $100.00 as attorney fees to be deducted from said award: It is hereby ordered that Claimant be awarded the sum of $300.00 in full and final settlement of all claims which are the subject matter of his complaint and further that the sum of $100.00 be deducted from said award and tendered to his attorneys as their fees.